Citation Nr: 0206385	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  98-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
ununited fracture of the 2nd metatarsal of the left foot with 
traumatic arthritis, currently rated as 30 percent disabling.

2.  Service connection for chronic low back strain as 
secondary to the service-connected foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to March 
1989.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's left foot disability is manifested by 
symptoms including pain, particularly at the head of the 
second metatarsal, and an abnormal gait.

3.  The veteran's low back condition is not shown by 
competent medical evidence to be causally or etiologically 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for status post ununited fracture of the 2nd 
metatarsal of the left foot with traumatic arthritis, for any 
period during the claim, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5283 (2001).

2.  A low back disorder is not proximately due to or the 
result of a service connected disease or injury.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of her 
claims as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
this claim under the Veterans Claims Assistance Act of 2000, 
66 Fed. Reg. 45,620 (Aug. 19, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
By virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of the 
appeal, the veteran and her representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim.  The veteran 
was also given the opportunity to appear and testify before a 
member of the Board to advance any and all arguments in favor 
of her claims.

I.  Increased rating for status post ununited fracture of the 
2nd metatarsal of the left foot with traumatic arthritis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45.  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Turning to the evidence of record, contained in the claims 
file were treatment records from VA Medical Center (VAMC) in 
Battle Creek, Michigan, dated May 1999 to November 1999.  A 
March 1999 entry noted the physician to be concerned about 
the deformity of the second metatarsal.  An August 1999 
report revealed the veteran to have abnormal gait when 
walking to compensate for the pain in the feet.  She was able 
to stand and walk on her toes but has difficulty with her 
left foot.  X-rays of the left foot showed plantarflexed 2nd 
metatarsal head after surgery.  The base of the toe was 
dorsiflexed over the joint abnormally.  Shaft showed surgical 
bone graft enlargement.  The veteran was found to have a 
deformed left 2nd metatarsal and head, abnormal position of 
toes.  

The veteran underwent a VA examination in January 2000.  It 
was noted that in 1994, she had surgery for nonunion of the 
second metatarsal of the left foot which has afforded her 
some relief, but she continued to complain of symptoms.  At 
the time of the examination, her complaints included pain, 
particularly in the head of the second metatarsal, and an 
abnormal gait.  The veteran also complained of stiffness in 
the morning, due to the cold weather.  She stated that she 
had pain which was unrelieved by medications but relieved by 
use of a transcutaneous electrical nerve stimulation (TENS) 
unit.  A physical examination revealed some residual 
hammertoes of the right foot, less of the left.  She had some 
episodic tenderness of the second metatarsal area.  There was 
no edema, instability, or weakness.  Gait was slightly 
abnormal, and she tended to walk on the lateral aspect of the 
foot.  Standing, squatting, supination and pronation were 
difficult.  Rising on toes and heels were also difficult.  It 
was noted that her hammertoes, high arches and clawfoot had 
been corrected surgically.  The diagnosis was history of 
congenital pes cavus, and hammertoes of both feet.  X-rays 
showed fusion of the 3rd, 4th and 5th toes and cortical 
thickening of the 1st metatarsal.

Private medical records dated June 1997 to August 1998 were 
also submitted.  In an August 1998 letter, the veteran's 
physician stated that she had a severe antalgic gait in 
evidence of surgery on the left foot consisting of fusion of 
the toes and tendon transfers.  The physician stated it was 
his belief that the surgery had significantly disabled the 
veteran, and that it would continue to cause severe 
difficulties with ambulation as well as difficulty in work 
related jobs which required her to stand on her feet.  He 
also stated that without additional extensive surgery, her 
symptoms would increase and continue to become more worse.  
Additional records indicate the veteran having sought regular 
treatment from 1997 to 1998 for post-operative pain in her 
foot.  She was noted as having severe metatarsalgia left foot 
secondary to surgery.  

Also submitted were treatment records from VAMC Detroit dated 
July 2001 to October 2001.  The records show the veteran 
having undergone treatment for pain in both feet.  In 
September 2001, the veteran underwent an osteotomy of the 2nd 
metatarsal to reposition the left foot.  Following the 
procedure, the veteran stated that her pain had been well 
controlled with Vicodin.  She had also been keeping her foot 
elevated and had been ambulating with crutches.  No 
significant problems were noted.

A hearing was held before the undersigned Member of the Board 
at the RO in December 2001.  The veteran testified that 
following surgery on her left foot in March 1994, she 
continued to suffer from various problems, including pinching 
on the metatarsal head from the plate which was inserted 
during the surgery.  Eventually it had been taken out, but 
then the 2nd metatarsal head had grown down through the 
bottom of the foot, and it was striking the ground when she 
walked.  According to the veteran, the doctors had told her 
that there was nothing she could do, until July 2001, when 
she was informed that she undergo an operation that could 
reduce the pain.  Orthotics had helped a little bit but not 
to a significant degree.

The veteran's disability is currently rated as 30 percent 
disabling under Diagnostic Code 5283.  Diagnostic Code 5283 
provides the following ratings for malunion or nonunion of 
the tarsal or metatarsal bones: 10 percent for moderate; 20 
percent for moderately severe; and 30 percent for severe.  
Although the veteran is now in receipt of the maximum 
schedular evaluation for a disability of the metatarsal 
bones, the note under the general schedule for rating other 
foot injuries provides that, with actual loss of use of the 
foot, a 40 percent rating is warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5283 and 5284.

After a review of the evidence, the Board finds that the 
veteran's symptomatology of pain with movement, sensitivity, 
weakness, stiffness and limitation of motion is consistent 
with the currently assigned 30 percent disability rating 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283.  The evidence does not 
demonstrate that the veteran's disability has resulted in the 
actual loss of use of the foot, which would warrant the 
assignment of a rating of 40 percent.  

Because the veteran is in receipt of the maximum scheduler 
evaluation under the assigned diagnostic code, further 
consideration of the factors under 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).
The Board has also considered all potentially applicable 
diagnostic codes to determine if any would be more 
appropriate or more beneficial to the veteran.  However, the 
veteran's foot disorder is not shown to include acquired 
bilateral flatfoot or acquired bilateral pes cavus of a 
severity that would warrant the assignment of a 50 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278.   

The potential application of 38 C.F.R. § 3.321(b)(1) (2001) 
has also been considered.  See Schafrath v. Derwinski,  1 
Vet. App. 589, 593 (1991).  However, there has been no 
showing that the service-connected left foot disability under 
consideration here has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization beyond those noted above, or otherwise 
renders impracticable the application of the regular 
scheduler standards.  The Board does not doubt that the 
veteran has significant impairment of the left foot which 
results in certain work restrictions.  However, the Board 
also finds that the regular scheduler standards contemplate 
the symptomatology shown.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular scheduler standards.  In that regard, the Board 
observes that with respect to the veteran's service-connected 
left foot disability, the applicable rating criteria 
contemplate higher ratings for that disability.  However, the 
Board has not found that disability to be of such degree of 
severity as to warrant assignment of a higher rating on a 
scheduler basis.  Likewise, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 
C.F.R. § 3.321(b)(1) (2001); Bagwell v. Brown, 8 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

II.  Service connection for chronic low back strain as 
secondary to the service-connected foot disability.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.03(a) (2001).  Where a disability is proximately due to 
or the result of a service-connected disease or injury, it 
will also be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  In addition, service 
connection is permitted for aggravation of a non-service 
connected disability caused by a service connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The veteran's service medical records show evidence and 
treatment of bilateral foot disabilities, but do not mention 
any evidence of low back problems.  The evidence includes 
treatment records from VAMC Puget Sound dated November 1995 
to January 1997.  A July 1996 entry indicates the veteran 
having suffered a back injury following a car accident.  

The veteran underwent a VA examination in August 1998.  The 
veteran complained of acute onset of low back pain.  She 
described the quality of the pain radiating into the leg as a 
burning, sharp electric pain.  X-ray examination showed 
slight levoscoliosis with no acute fractures, subluxations or 
bone destruction noted.  The diagnosis was right sciatica.  
The examiner also stated that the condition was probably not 
related to her chronic foot condition.

Private medical records dated February 1998 indicate the 
veteran having sought treatment for low back pain.  The 
physician's report indicated that the veteran could have a 
possible congenital anomaly of the lumbar spine.  Diagnostic 
imaging testing found a slight lumbar scoliosis and mild 
degenerative change present at L1-2 level.  The lumbar spine 
was otherwise noted to be normal at testing.  These records 
do not make reference to a relationship between the veteran's 
low back pain to the left foot disorder.  

In an August 1999 letter, E.J.C., D.P.M. commented that the 
veteran had developed sciatic pain as a result of an altered 
gait, which in turn was the result of a surgery to correct 
her left foot condition.  

Treatment records from VAMC Battle Creek dated May 1999 to 
November 1999 show the veteran having received treatment for 
low back pain.  A May 1999 entry indicated marked lumbar 
lordosis being present.  

The veteran underwent a VA examination in January 2000.  The 
veteran complained of a history of back pain from time to 
time, which she attributed to her abnormal gait.  She also 
complained of morning stiffness, especially in cold weather.  

Upon clinical examination, the examiner commented that there 
was demonstrated no significant painful motion, no spasm, no 
ongoing radiculopathy, and no weakness.  Minimal tenderness 
of the pyriform muscle area was noted, but none of the 
sciatic or lumbosacral areas.  Forward flexion was 90 
degrees, extension 30 degrees, lateral flexion 40 degrees, 
and rotation 30 degrees.  The examiner commented that the 
clinical findings for back pain were "basically few," and 
that while her slight abnormal gait may be causing some 
muscle pain, the symptoms were not sufficiently severe to 
warrant a diagnosis of chronic low back pain secondary to her 
abnormal gait.  The diagnosis was low back pain syndrome, 
chronic.

Also submitted were private medical records dated December 
2001.  The records show the veteran to have some discomfort 
in the mid and left side of the low back, but no evidence of 
muscle atrophy, bony deformity or skin changes.  Films of the 
lumbosacral spine from May 1999 show no evidence of 
scoliosis, spondylolysis or spondylolisthesis.  The reviewing 
physician compared the May 1999 x-ray films with 
contemporaneous studies, and commented that he did not see 
any changes in the mild compression of L1 and L2.  Disc space 
heights remained the same.  The veteran presented with 
symptoms of back pain without a radicular component.  It was 
reported that it was difficult to attribute symptoms to any 
one specific etiology, although her gait pattern could cause 
back problems.  

A hearing was held before the undersigned Member of the Board 
at the RO in December 2001.  The veteran testified that the 
pain in her back was due to her abnormal gait.  The veteran 
also stated that she had been informed by her doctors that 
she was diagnosed with chronic low back pain syndrome; and 
suffered from lumbosacral strain and right sided sciatica 
pain.

While it has been established that the veteran suffers from 
low back pain, the medical evidence shows no indication that 
it was incurred during service or is proximately due to or 
the result of the service connected left foot disability.  


In particular, although the veteran has complained of sciatic 
pain, the December 2001 private medical examiner's report did 
not diagnose a back disorder which was causing her low back 
symptoms.

The bulk of the evidence tends to reject any linkage between 
an altered gait and back pain.  Moreover, it has been held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.   Sanchez-Benitez v. West, 13  Vet. App. 282 (1999).   
(Although the matter of whether "free-standing pain" 
constituted "disability" was posed on appeal to the United 
States Court of Appeals for the Federal Circuit, that court 
declined to decide the question. Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361-1362 (Fed. Cir. 2001)).

As stated previously, despite the veteran's contention that 
her low back pain is service connected, there is scant 
medical evidence to support her claim.  A layperson, such as 
the veteran, can provide accounts of visible symptoms, but 
such evidence is different from the capability of a layperson 
to offer evidence that requires medical knowledge, such as 
the etiology of her low back pain.  See Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992).  

Based on the record, the Board finds and concludes that the 
preponderance of the evidence is against the veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.  


ORDER

An evaluation in excess of 30 percent for status post 
ununited fracture of the 2nd metatarsal of the left foot with 
traumatic arthritis is denied.

Service connection for a chronic low back disorder as 
secondary to the service-connected foot disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

